DETAILED ACTION
	This is in response to communication received on 1/12/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 9, 10, 13, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Apffel Jr. US PGpub 2014/0273080 hereinafter APFFEL in view of Vezza et al. US PGPub 2018/0258529 hereinafter VEZZA.
As for claim 1, APFFEL teaches “As described above, methods of the present disclosure may include analyzing the separated metabolite compositions by liquid chromatography-mass spectrometry systems… However, any manual or automated injection or dispensing pump system may be used. For instance, a the subject sample may be applied to the LC-MS system by employing a nano- or micropump in certain embodiments” (paragraph 82), i.e. a method of separating and analyzing a sample comprising:
injecting the sample into a chromatographic system.
	APFFEL further teaches “compounds extracted by the subject methods are metabolites… As such, metabolites may include substrates or products which are produced by metabolic processes including, but not limited to glycolysis, tricarboxylic acid cycle (i.e., TCA cycle, Krebs cycle)” (paragraph 52, lines 1-10), i.e. the sample comprises one or more tricarboxylic acid cycle metabolites.
	APFFEL teaches injecting a sample into “the apparatus may include analytical separation device such as a liquid chromatograph (LC)” (paragraph 114, lines 4-6) and then moved onto a mass spectrometry system (114, lines 1-4), i.e. flowing the injected sample through the chromatographic system; separating the flowing sample with the chromatographic system; and analyzing the separated sample with a mass spectrometer. 
	APFFEL is silent on the chromatographic system having a fluid-contacting coating on a metallic surface and wherein the coating comprises an alkylsilyl.
	VEZZA teaches “Thermal chemical vapor deposition coated articles and thermal chemical vapor deposition processes are disclosed” (abstract, lines 1-2) and “Suitable components capable of being produced into the coated article 101 include, but are not limited to… liquid chromatography components” (paragraph 42, lines 1-27).
	VEZZA further teaches “The substrate 103 is any suitable material(s) compatible with the process 100. Suitable metal or metallic materials include, but are not limited to, ferrous-based alloys, non-ferrous-based alloys, nickel-based alloys, stainless steels (martensitic or austenitic ), aluminum alloys, composite metals, or combinations thereof. Suitable nonmetal or non-metallic materials include, but are not limited to, ceramics, glass, ceramic matrix composites, or a combination thereof” (paragraph 44, lines 1-9).
	VEZZA teaches “Embodiments of the present disclosure, for example, in comparison to concepts failing to include one or more of the features disclosed herein, increase consistency/repeatability of coating, improve aesthetics, modify microstructure, modify optical properties, modify porosity, modify corrosion resistance, modify gloss, modify surface features, permit more efficient production of coatings, permit coating of a wide range of geometries (for example, narrow channels/tubes, three-dimensionally complex geometries, and/or hidden or non-line-of-site geometries, such as, in needles… planar and/or non-planar geometry articles, simple nonplanar and/or planar geometry articles, and combinations thereof), reduce or eliminate defects/microporosity, permit coating of a bulk of articles, are capable or being used in or replacing components that are used in industries traditionally believed to be too sensitive for processes that are not flow-through processes (for example, based upon compositional purity, presents of contan1inants, thickness uniformity, and/or amount of gas phase nucleation embedded within), or permit a combination thereof” (paragraph 17).
	VEZZA further teaches “The silicon-containing precursor gas(es) is/are any suitable species capable of producing the coating 121 through thermal decomposition. Gases may be gaseous or
liquid at ambient temperature, so long as they thermally decompose within the process 100. Suitable gases include, but are not limited to, silane, silane and ethylene, silane and an oxidizer, dimethylsilane, trimethylsilane, dialkylsilyl dihydride, alkylsilyl trihydride, non-pyrophoric species (for example, dialkylsilyl dihydride and/or alkylsilyl trihydride)” (paragraph 30, lines 1-10), i.e. chromatographic system having a fluid-contacting coating on a metallic surface and wherein the coating comprises an alkylsilyl.

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have chromatographic system having a fluid-contacting coating on a metallic surface and wherein the coating comprises an alkylsilyl in the process of APFFEL because VEZZA teaches that such a coating layer can be applied to a liquid chromatography system that is used in APFFEL and such layers improve corrosion resistance.
	As for claim 8, APFFEL teaches “liquid chromatography employing a reverse phase stationary column” (paragraph 80, lines 11-12), i.e. wherein the liquid chromatography system comprises a column.
	Examiner notes that APFFEL is silent on frits. However, Examiner notes that frits are a necessary component of separation columns and such frits would necessarily have to be present in the column of APFFEL such that wherein the metallic surface comprises column walls and frit surfaces is inherent. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
APFFEL.
	APFFEL and VEZZA are silent on wherein the coating on the metallic surface increases metabolite peak area relative to a non-coated metallic surface. However, Examiner notes that the combined process of APFFEL and VEZZA contain the same materials and the same process steps as the claimed process and therefore any property of those materials would remain the same. Thereby, wherein the coating on the metallic surface increases metabolite peak area relative to a non-coated metallic surface is inherent to the combined process. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
As for claim 9, APFFEL teaches “As described above, methods of the present disclosure may include analyzing the separated metabolite compositions by liquid chromatography-mass spectrometry systems… However, any manual or automated injection or dispensing pump system may be used. For instance, a the subject sample may be applied to the LC-MS system by employing a nano- or micropump in certain embodiments” (paragraph 82) and APFFEL further teaches “compounds extracted by the subject methods are metabolites… As such, metabolites may include substrates or products which are produced by metabolic processes including, but not limited to glycolysis, tricarboxylic acid cycle (i.e., TCA cycle, Krebs cycle)” (paragraph 52, lines 1-10), i.e. A method of increasing resolution of a sample comprising one or more tricarboxylic acid cycle metabolites when using a chromatographic system… providing the chromatographic system… injecting the sample into the chromatographic system.
	APFFEL teaches injecting a sample into “the apparatus may include analytical separation device such as a liquid chromatograph (LC)” (paragraph 114, lines 4-6) and then moved onto a mass spectrometry system (114, lines 1-4), i.e. flowing the injected sample through the chromatographic system; separating the flowing sample with the chromatographic system; and passing the separated sample through a mass spectrometer to analyze the separated sample.
	APFFEL is silent on the chromatographic system having a fluid-contacting coating on a metallic surface, wherein the coating comprises an alkylsilyl.
	VEZZA teaches “Thermal chemical vapor deposition coated articles and thermal chemical vapor deposition processes are disclosed” (abstract, lines 1-2) and “Suitable components capable of being produced into the coated article 101 include, but are not limited to… liquid chromatography components” (paragraph 42, lines 1-27).
	VEZZA further teaches “The substrate 103 is any suitable material(s) compatible with the process 100. Suitable metal or metallic materials include, but are not limited to, ferrous-based alloys, non-ferrous-based alloys, nickel-based alloys, stainless steels (martensitic or austenitic ), aluminum alloys, composite metals, or combinations thereof. Suitable nonmetal or non-metallic materials include, but are not limited to, ceramics, glass, ceramic matrix composites, or a combination thereof” (paragraph 44, lines 1-9).
	VEZZA teaches “Embodiments of the present disclosure, for example, in comparison to concepts failing to include one or more of the features disclosed herein, increase consistency/repeatability of coating, improve aesthetics, modify microstructure, modify optical properties, modify porosity, modify corrosion resistance, modify gloss, modify surface features, permit more efficient production of coatings, permit coating of a wide range of geometries (for example, narrow channels/tubes, three-dimensionally complex geometries, and/or hidden or non-line-of-site geometries, such as, in needles… planar and/or non-planar geometry articles, simple nonplanar and/or planar geometry articles, and combinations thereof), reduce or eliminate defects/microporosity, permit coating of a bulk of articles, are capable or being used in or replacing components that are used in industries traditionally believed to be too sensitive for processes that are not flow-through processes (for example, based upon compositional purity, presents of contaminants, thickness uniformity, and/or amount of gas phase nucleation embedded within), or permit a combination thereof” (paragraph 17).
	VEZZA further teaches “The silicon-containing precursor gas(es) is/are any suitable species capable of producing the coating 121 through thermal decomposition. Gases may be gaseous or
liquid at ambient temperature, so long as they thermally decompose within the process 100. Suitable gases include, but are not limited to, silane, silane and ethylene, silane and an oxidizer, dimethylsilane, trimethylsilane, dialkylsilyl dihydride, alkylsilyl trihydride, non-pyrophoric species (for example, dialkylsilyl dihydride and/or alkylsilyl trihydride)” (paragraph 30, lines 1-10), i.e. the chromatographic system having a fluid-contacting coating on a metallic surface, wherein the coating comprises an alkylsilyl.

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have the chromatographic system having a fluid-contacting coating on a metallic surface, wherein the coating comprises an alkylsilyl in the process of APFFEL because VEZZA teaches that such a coating layer can be applied to a liquid chromatography system that is used in APFFEL and such layers improve corrosion resistance.
	As for claim 10, APFFEL is silent on the alkylsilyl.
	VEZZA teaches “Thermal chemical vapor deposition coated articles and thermal chemical vapor deposition processes are disclosed” (abstract, lines 1-2) and “Suitable components capable of being produced into the coated article 101 include, but are not limited to… liquid chromatography components” (paragraph 42, lines 1-27) and VEZZA further teaches “The silicon-containing precursor gas(es) is/are any suitable species capable of producing the coating 121 through thermal decomposition. Gases may be gaseous or liquid at ambient temperature, so long as they thermally decompose within the process 100. Suitable gases include, but are not limited to, silane, silane and ethylene, silane and an oxidizer, dimethylsilane, trimethylsilane, dialkylsilyl dihydride, alkylsilyl trihydride, non-pyrophoric species (for example, dialkylsilyl dihydride and/or alkylsilyl trihydride)” (paragraph 30, lines 1-10).
VEZZA teaches “Embodiments of the present disclosure, for example, in comparison to concepts failing to include one or more of the features disclosed herein, increase consistency/repeatability of coating, improve aesthetics, modify microstructure, modify optical properties, modify porosity, modify corrosion resistance, modify gloss, modify surface features, permit more efficient production of coatings, permit coating of a wide range of geometries (for example, narrow channels/tubes, three-dimensionally complex geometries, and/or hidden or non-line-of-site geometries, such as, in needles… planar and/or non-planar geometry articles, simple nonplanar and/or planar geometry articles, and combinations thereof), reduce or eliminate defects/microporosity, permit coating of a bulk of articles, are capable or being used in or replacing components that are used in industries traditionally believed to be too sensitive for processes that are not flow-through processes (for example, based upon compositional purity, presents of contaminants, thickness uniformity, and/or amount of gas phase nucleation embedded within), or permit a combination thereof” (paragraph 17), i.e. the alkylsilyl may be selected to achieve a desired change in property, such as corrosion resistance.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include wherein selecting the alkylsilyl of the coating comprises assessing polarity of the sample; selecting a desired contact angle and coating material based on the polarity assessment; and adjusting hydrophobicity of the sample flow path by vapor deposition of alkylsilyl in the process of APFFEL because VEZZA teaches that the coating can be chosen used to achieve desired results.
As for claim 13, APFFEL teaches “liquid chromatography employing a reverse phase stationary column” (paragraph 80, lines 11-12), i.e. wherein the liquid chromatography system comprises a column.
	Examiner notes that APFFEL is silent on frits. However, Examiner notes that frits are a necessary component of separation columns and such frits would necessarily have to be present in the column of APFFEL such that wherein the metallic surface comprises column walls and frit surfaces is inherent. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
APFFEL.
	APFFEL and VEZZA are silent on wherein the coating on the metallic surface increases metabolite peak area relative to a non-coated metallic surface. However, Examiner notes that the combined process of APFFEL and VEZZA contain the same materials and the same process steps as the claimed process and therefore any property of those materials would remain the same. Thereby, wherein the coating on the metallic surface increases metabolite peak area relative to a non-coated metallic surface is inherent to the combined process. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
As for claim 15, APFFEL teaches “As described above, methods of the present disclosure may include analyzing the separated metabolite compositions by liquid chromatography-mass spectrometry systems… However, any manual or automated injection or dispensing pump system may be used. For instance, a the subject sample may be applied to the LC-MS system by employing a nano- or micropump in certain embodiments” (paragraph 82), i.e. A method of studying etiology of a disease, the method comprising: injecting the sample into a chromatographic system.
	APFFEL further teaches “compounds extracted by the subject methods are metabolites… As such, metabolites may include substrates or products which are produced by metabolic processes including, but not limited to glycolysis, tricarboxylic acid cycle (i.e., TCA cycle, Krebs cycle)” (paragraph 52, lines 1-10), i.e. the sample comprises one or more tricarboxylic acid cycle metabolites.
	APFFEL teaches injecting a sample into “the apparatus may include analytical separation device such as a liquid chromatograph (LC)” (paragraph 114, lines 4-6) and then moved onto a mass spectrometry system (114, lines 1-4), i.e. flowing the injected sample through the chromatographic system; separating the flowing sample with the chromatographic system; and analyzing the separated sample with a mass spectrometer. 
	APFFEL is silent on the chromatographic system having a fluid-contacting coating on a metallic surface and wherein the coating comprises an alkylsilyl.
	VEZZA teaches “Thermal chemical vapor deposition coated articles and thermal chemical vapor deposition processes are disclosed” (abstract, lines 1-2) and “Suitable components capable of being produced into the coated article 101 include, but are not limited to… liquid chromatography components” (paragraph 42, lines 1-27).
	VEZZA further teaches “The substrate 103 is any suitable material(s) compatible with the process 100. Suitable metal or metallic materials include, but are not limited to, ferrous-based alloys, non-ferrous-based alloys, nickel-based alloys, stainless steels (martensitic or austenitic ), aluminum alloys, composite metals, or combinations thereof. Suitable nonmetal or non-metallic materials include, but are not limited to, ceramics, glass, ceramic matrix composites, or a combination thereof” (paragraph 44, lines 1-9).
	VEZZA teaches “Embodiments of the present disclosure, for example, in comparison to concepts failing to include one or more of the features disclosed herein, increase consistency/repeatability of coating, improve aesthetics, modify microstructure, modify optical properties, modify porosity, modify corrosion resistance, modify gloss, modify surface features, permit more efficient production of coatings, permit coating of a wide range of geometries (for example, narrow channels/tubes, three-dimensionally complex geometries, and/or hidden or non-line-of-site geometries, such as, in needles… planar and/or non-planar geometry articles, simple nonplanar and/or planar geometry articles, and combinations thereof), reduce or eliminate defects/microporosity, permit coating of a bulk of articles, are capable or being used in or replacing components that are used in industries traditionally believed to be too sensitive for processes that are not flow-through processes (for example, based upon compositional purity, presents of contan1inants, thickness uniformity, and/or amount of gas phase nucleation embedded within), or permit a combination thereof” (paragraph 17).
	VEZZA further teaches “The silicon-containing precursor gas(es) is/are any suitable species capable of producing the coating 121 through thermal decomposition. Gases may be gaseous or
liquid at ambient temperature, so long as they thermally decompose within the process 100. Suitable gases include, but are not limited to, silane, silane and ethylene, silane and an oxidizer, dimethylsilane, trimethylsilane, dialkylsilyl dihydride, alkylsilyl trihydride, non-pyrophoric species (for example, dialkylsilyl dihydride and/or alkylsilyl trihydride)” (paragraph 30, lines 1-10), i.e. chromatographic system having a fluid-contacting coating on a metallic surface and wherein the coating comprises an alkylsilyl.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have chromatographic system having a fluid-contacting coating on a metallic surface and wherein the coating comprises an alkylsilyl in the process of APFFEL because VEZZA teaches that such a coating layer can be applied to a liquid chromatography system that is used in APFFEL and such layers improve corrosion resistance.
As for claim 19, APFFEL teaches “liquid chromatography employing a reverse phase stationary column” (paragraph 80, lines 11-12), i.e. wherein the liquid chromatography system comprises a column.
	Examiner notes that APFFEL is silent on frits. However, Examiner notes that frits are a necessary component of separation columns and such frits would necessarily have to be present in the column of APFFEL such that wherein the metallic surface comprises column walls and frit surfaces is inherent. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
APFFEL.
	APFFEL and VEZZA are silent on wherein the coating on the metallic surface increases metabolite peak area relative to a non-coated metallic surface. However, Examiner notes that the combined process of APFFEL and VEZZA contain the same materials and the same process steps as the claimed process and therefore any property of those materials would remain the same. Thereby, wherein the coating on the metallic surface increases metabolite peak area relative to a non-coated metallic surface is inherent to the combined process. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
As for claim 20, APFFEL and VEZZA are silent on the exact coverage of the coating on the surfaces of the sample flow path.
Claims 2, 3, 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Apffel Jr. US PGpub 2014/0273080 hereinafter APFFEL in view of Vezza et al. US PGPub 2018/0258529 hereinafter VEZZA as applied to claim 1, 9 and 15 above, and further in view of Ludemann et al. US PGPub 2007/0141712 hereinafter LUDEMANN.
As for claim 2, APFFEL teaches “compounds extracted by the subject methods are metabolites… As such, metabolites may include substrates or products which are produced by metabolic processes including, but not limited to glycolysis, tricarboxylic acid cycle (i.e., TCA cycle, Krebs cycle)” (paragraph 52, lines 1-10), i.e. the sample comprises one or more tricarboxylic acid cycle metabolites.
APFFEL is silent on wherein the one or more tricarboxylic acid cycle metabolites comprise a carboxylic group.
LUDEMANN teaches “analyses using GC-MS-MS or corresponding MS tandem arrangements” (paragraph 42, liens 2-3) and “This preferred embodiment refers to the chromatographic separation which has already been described above by referring to the particularly preferred example of using gas chromatography in settings such as GC-MS or GC-MSMS. Other suitable chromatography methods such as HPLC, RP-HPLC, ion-exchange HPLC, GPC, capillary electrophoresis, electrophoresis, TLC” (paragraph 49).
LUDEMANN further teaches “Instead by selecting intermediates and products of the tricarboxylic acid cycle, we posed the question as to whether the metabolites of a common pathway may be correlated. Succinic acid, fumaric acid, malic acid, aspartic acid, and citric acid were covered” (paragraph 114, lines 5-9), i.e. wherein the one or more tricarboxylic acid cycle metabolites comprise citric acid and Examiner notes that citric acid has a carboxylic group.
It would have been obvious to one of ordinary skill in the art to have wherein the one or more tricarboxylic acid cycle metabolites comprise a carboxylic group in the process of APFFEL because LUDEMANN teaches that such metabolites can track the tricarboxylic acid cycle as desired by APFFEL.
As for claim 3, APFFEL teaches “compounds extracted by the subject methods are metabolites… As such, metabolites may include substrates or products which are produced by metabolic processes including, but not limited to glycolysis, tricarboxylic acid cycle (i.e., TCA cycle, Krebs cycle)” (paragraph 52, lines 1-10), i.e. the sample comprises one or more tricarboxylic acid cycle metabolites.
APFFEL is silent on wherein the one or more tricarboxylic acid cycle metabolites comprise at least one tricarboxylic acid cycle metabolite selected from the group of citric acid, itaconic acid or 2-hydroxyglutaric acid.
LUDEMANN teaches “analyses using GC-MS-MS or corresponding MS tandem arrangements” (paragraph 42, liens 2-3) and “This preferred embodiment refers to the chromatographic separation which has already been described above by referring to the particularly preferred example of using gas chromatography in settings such as GC-MS or GC-MSMS. Other suitable chromatography methods such as HPLC, RP-HPLC, ion-exchange HPLC, GPC, capillary electrophoresis, electrophoresis, TLC” (paragraph 49).
LUDEMANN further teaches “Instead by selecting intermediates and products of the tricarboxylic acid cycle, we posed the question as to whether the metabolites of a common pathway may be correlated. Succinic acid, fumaric acid, malic acid, aspartic acid, and citric acid were covered” (paragraph 114, lines 5-9), i.e. wherein the one or more tricarboxylic acid cycle metabolites comprise at least one tricarboxylic acid cycle metabolite selected from the group of citric acid.
It would have been obvious to one of ordinary skill in the art to have wherein the one or more tricarboxylic acid cycle metabolites comprise at least one tricarboxylic acid cycle metabolite selected from the group of citric acid in the process of APFFEL because LUDEMANN teaches that such metabolites can track the tricarboxylic acid cycle as desired by APFFEL.
As for claim 11, APFFEL teaches “compounds extracted by the subject methods are metabolites… As such, metabolites may include substrates or products which are produced by metabolic processes including, but not limited to glycolysis, tricarboxylic acid cycle (i.e., TCA cycle, Krebs cycle)” (paragraph 52, lines 1-10), i.e. the sample comprises one or more tricarboxylic acid cycle metabolites.
APFFEL is silent on wherein the one or more tricarboxylic acid cycle metabolites comprise a carboxylic group.
LUDEMANN teaches “analyses using GC-MS-MS or corresponding MS tandem arrangements” (paragraph 42, liens 2-3) and “This preferred embodiment refers to the chromatographic separation which has already been described above by referring to the particularly preferred example of using gas chromatography in settings such as GC-MS or GC-MSMS. Other suitable chromatography methods such as HPLC, RP-HPLC, ion-exchange HPLC, GPC, capillary electrophoresis, electrophoresis, TLC” (paragraph 49).
LUDEMANN further teaches “Instead by selecting intermediates and products of the tricarboxylic acid cycle, we posed the question as to whether the metabolites of a common pathway may be correlated. Succinic acid, fumaric acid, malic acid, aspartic acid, and citric acid were covered” (paragraph 114, lines 5-9), i.e. wherein the one or more tricarboxylic acid cycle metabolites comprise citric acid and Examiner notes that citric acid has a carboxylic group.
It would have been obvious to one of ordinary skill in the art to have wherein the one or more tricarboxylic acid cycle metabolites comprise a carboxylic group in the process of APFFEL because LUDEMANN teaches that such metabolites can track the tricarboxylic acid cycle as desired by APFFEL.
As for claim 12, APFFEL teaches “compounds extracted by the subject methods are metabolites… As such, metabolites may include substrates or products which are produced by metabolic processes including, but not limited to glycolysis, tricarboxylic acid cycle (i.e., TCA cycle, Krebs cycle)” (paragraph 52, lines 1-10), i.e. the sample comprises one or more tricarboxylic acid cycle metabolites.
APFFEL is silent on wherein the one or more tricarboxylic acid cycle metabolites comprise at least one tricarboxylic acid cycle metabolite selected from the group of citric acid, itaconic acid or 2-hydroxyglutaric acid.
LUDEMANN teaches “analyses using GC-MS-MS or corresponding MS tandem arrangements” (paragraph 42, liens 2-3) and “This preferred embodiment refers to the chromatographic separation which has already been described above by referring to the particularly preferred example of using gas chromatography in settings such as GC-MS or GC-MSMS. Other suitable chromatography methods such as HPLC, RP-HPLC, ion-exchange HPLC, GPC, capillary electrophoresis, electrophoresis, TLC” (paragraph 49).
LUDEMANN further teaches “Instead by selecting intermediates and products of the tricarboxylic acid cycle, we posed the question as to whether the metabolites of a common pathway may be correlated. Succinic acid, fumaric acid, malic acid, aspartic acid, and citric acid were covered” (paragraph 114, lines 5-9), i.e. wherein the one or more tricarboxylic acid cycle metabolites comprise at least one tricarboxylic acid cycle metabolite selected from the group of citric acid.
It would have been obvious to one of ordinary skill in the art to have wherein the one or more tricarboxylic acid cycle metabolites comprise at least one tricarboxylic acid cycle metabolite selected from the group of citric acid in the process of APFFEL because LUDEMANN teaches that such metabolites can track the tricarboxylic acid cycle as desired by APFFEL.
As for claim 16, , APFFEL teaches “compounds extracted by the subject methods are metabolites… As such, metabolites may include substrates or products which are produced by metabolic processes including, but not limited to glycolysis, tricarboxylic acid cycle (i.e., TCA cycle, Krebs cycle)” (paragraph 52, lines 1-10), i.e. the sample comprises one or more tricarboxylic acid cycle metabolites.
APFFEL is silent on wherein the one or more tricarboxylic acid cycle metabolites comprise a carboxylic group.
LUDEMANN teaches “analyses using GC-MS-MS or corresponding MS tandem arrangements” (paragraph 42, liens 2-3) and “This preferred embodiment refers to the chromatographic separation which has already been described above by referring to the particularly preferred example of using gas chromatography in settings such as GC-MS or GC-MSMS. Other suitable chromatography methods such as HPLC, RP-HPLC, ion-exchange HPLC, GPC, capillary electrophoresis, electrophoresis, TLC” (paragraph 49).
LUDEMANN further teaches “Instead by selecting intermediates and products of the tricarboxylic acid cycle, we posed the question as to whether the metabolites of a common pathway may be correlated. Succinic acid, fumaric acid, malic acid, aspartic acid, and citric acid were covered” (paragraph 114, lines 5-9), i.e. wherein the one or more tricarboxylic acid cycle metabolites comprise citric acid and Examiner notes that citric acid has a carboxylic group.
It would have been obvious to one of ordinary skill in the art to have wherein the one or more tricarboxylic acid cycle metabolites comprise a carboxylic group in the process of APFFEL because LUDEMANN teaches that such metabolites can track the tricarboxylic acid cycle as desired by APFFEL.
As for claim 17, APFFEL teaches “compounds extracted by the subject methods are metabolites… As such, metabolites may include substrates or products which are produced by metabolic processes including, but not limited to glycolysis, tricarboxylic acid cycle (i.e., TCA cycle, Krebs cycle)” (paragraph 52, lines 1-10), i.e. the sample comprises one or more tricarboxylic acid cycle metabolites.
APFFEL is silent on wherein the one or more tricarboxylic acid cycle metabolites comprise at least one tricarboxylic acid cycle metabolite selected from the group of citric acid, itaconic acid or 2-hydroxyglutaric acid.
LUDEMANN teaches “analyses using GC-MS-MS or corresponding MS tandem arrangements” (paragraph 42, liens 2-3) and “This preferred embodiment refers to the chromatographic separation which has already been described above by referring to the particularly preferred example of using gas chromatography in settings such as GC-MS or GC-MSMS. Other suitable chromatography methods such as HPLC, RP-HPLC, ion-exchange HPLC, GPC, capillary electrophoresis, electrophoresis, TLC” (paragraph 49).
LUDEMANN further teaches “Instead by selecting intermediates and products of the tricarboxylic acid cycle, we posed the question as to whether the metabolites of a common pathway may be correlated. Succinic acid, fumaric acid, malic acid, aspartic acid, and citric acid were covered” (paragraph 114, lines 5-9), i.e. wherein the one or more tricarboxylic acid cycle metabolites comprise at least one tricarboxylic acid cycle metabolite selected from the group of citric acid.
It would have been obvious to one of ordinary skill in the art to have wherein the one or more tricarboxylic acid cycle metabolites comprise at least one tricarboxylic acid cycle metabolite selected from the group of citric acid in the process of APFFEL because LUDEMANN teaches that such metabolites can track the tricarboxylic acid cycle as desired by APFFEL.
Claims 4, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Apffel Jr. US PGpub 2014/0273080 hereinafter APFFEL and Vezza et al. US PGPub 2018/0258529 hereinafter VEZZA as applied to claim 1, 9, and 15 above, and further in view of Li et al. US PGPub 2016/0225616 hereinafter LI.
As for claim 4, APFFEL is silent on the coating. However, when combined with VEZZA, teaches a coating made of alkylsilyl.
VEZZA further teaches “The silicon-containing precursor gas(es) is/are any suitable species capable of producing the coating 121 through thermal decomposition. Gases may be gaseous or
liquid at ambient temperature, so long as they thermally decompose within the process 100. Suitable gases include, but are not limited to, silane, silane and ethylene, silane and an oxidizer, dimethylsilane, trimethylsilane, dialkylsilyl dihydride, alkylsilyl trihydride, non-pyrophoric species (for example, dialkylsilyl dihydride and/or alkylsilyl trihydride)… dichlorosilane, hexachlorodisilane” (paragraph 30, lines 1-10), i.e. chromatographic system having a fluid-contacting coating on a metallic surface and wherein the coating comprises an alkylsilyl.
	VEZZA further teaches “Thermal chemical vapor deposition coated articles and thermal chemical vapor deposition processes are disclosed” (abstract, lines 1-2).	
APFFEL and VEZZA are silent on wherein the coating prevents tricarboxylic acid cycle metabolite interaction with metals, the coating comprising bis(trichlorosilyl)ethane or bis( trimethoxysilyI)ethane.
	LI teaches “depositing via a vapor deposition process the silicon-containing layer on the at least one surface of the substrate wherein the vapor deposition process is selected from a group consisting of chemical vapor deposition (CVD)” (paragraph 19, lines 1-4).
	LI further teaches “introducing at least one silicon-containing precursor selected from the group consisting of silane, disilane… bis(trimethoxysilyl)ethane” (paragraph 53), wherein silane and bis(trimethoxysilyl)ethane are known equivalents in the process of thermal decomposition chemical vapor deposition to apply a silicon-based coating.
	It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results.  In this case, the silane of LI being replaced with the bis(trimethoxysilyl)ethane of LI such that wherein the coating prevents tricarboxylic acid cycle metabolite interaction with metals, the coating comprising bis(trichlorosilyl)ethane or bis( trimethoxysilyI)ethane to obtain the predictable result of silicon-based coating formed from thermally decomposing chemical vapor deposition.
As for claim 14, APFFEL is silent on the coating. However, when combined with VEZZA, teaches a coating made of alkylsilyl.
VEZZA further teaches “The silicon-containing precursor gas(es) is/are any suitable species capable of producing the coating 121 through thermal decomposition. Gases may be gaseous or
liquid at ambient temperature, so long as they thermally decompose within the process 100. Suitable gases include, but are not limited to, silane, silane and ethylene, silane and an oxidizer, dimethylsilane, trimethylsilane, dialkylsilyl dihydride, alkylsilyl trihydride, non-pyrophoric species (for example, dialkylsilyl dihydride and/or alkylsilyl trihydride)… dichlorosilane, hexachlorodisilane” (paragraph 30, lines 1-10), i.e. chromatographic system having a fluid-contacting coating on a metallic surface and wherein the coating comprises an alkylsilyl.
	VEZZA further teaches “Thermal chemical vapor deposition coated articles and thermal chemical vapor deposition processes are disclosed” (abstract, lines 1-2).	
APFFEL and VEZZA are silent on wherein the coating prevents tricarboxylic acid cycle metabolite interaction with metals, the coating comprising bis(trichlorosilyl)ethane or bis( trimethoxysilyI)ethane.
	LI teaches “depositing via a vapor deposition process the silicon-containing layer on the at least one surface of the substrate wherein the vapor deposition process is selected from a group consisting of chemical vapor deposition (CVD)” (paragraph 19, lines 1-4).
	LI further teaches “introducing at least one silicon-containing precursor selected from the group consisting of silane, disilane… bis(trimethoxysilyl)ethane” (paragraph 53), wherein silane and bis(trimethoxysilyl)ethane are known equivalents in the process of thermal decomposition chemical vapor deposition to apply a silicon-based coating.
	It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results.  In this case, the silane of LI being replaced with the bis(trimethoxysilyl)ethane of LI such that wherein the coating prevents tricarboxylic acid cycle metabolite interaction with metals, the coating comprising bis(trichlorosilyl)ethane or bis( trimethoxysilyI)ethane to obtain the predictable result of silicon-based coating formed from thermally decomposing chemical vapor deposition.
As for claim 18, APFFEL is silent on the coating. However, when combined with VEZZA, teaches a coating made of alkylsilyl.
VEZZA further teaches “The silicon-containing precursor gas(es) is/are any suitable species capable of producing the coating 121 through thermal decomposition. Gases may be gaseous or
liquid at ambient temperature, so long as they thermally decompose within the process 100. Suitable gases include, but are not limited to, silane, silane and ethylene, silane and an oxidizer, dimethylsilane, trimethylsilane, dialkylsilyl dihydride, alkylsilyl trihydride, non-pyrophoric species (for example, dialkylsilyl dihydride and/or alkylsilyl trihydride)… dichlorosilane, hexachlorodisilane” (paragraph 30, lines 1-10), i.e. chromatographic system having a fluid-contacting coating on a metallic surface and wherein the coating comprises an alkylsilyl.
	VEZZA further teaches “Thermal chemical vapor deposition coated articles and thermal chemical vapor deposition processes are disclosed” (abstract, lines 1-2).	
APFFEL and VEZZA are silent on wherein the coating prevents tricarboxylic acid cycle metabolite interaction with metals, the coating comprising bis(trichlorosilyl)ethane or bis( trimethoxysilyI)ethane.
	LI teaches “depositing via a vapor deposition process the silicon-containing layer on the at least one surface of the substrate wherein the vapor deposition process is selected from a group consisting of chemical vapor deposition (CVD)” (paragraph 19, lines 1-4).
	LI further teaches “introducing at least one silicon-containing precursor selected from the group consisting of silane, disilane… bis(trimethoxysilyl)ethane” (paragraph 53), wherein silane and bis(trimethoxysilyl)ethane are known equivalents in the process of thermal decomposition chemical vapor deposition to apply a silicon-based coating.
	It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results.  In this case, the silane of LI being replaced with the bis(trimethoxysilyl)ethane of LI such that wherein the coating prevents tricarboxylic acid cycle metabolite interaction with metals, the coating comprising bis(trichlorosilyl)ethane or bis( trimethoxysilyI)ethane to obtain the predictable result of silicon-based coating formed from thermally decomposing chemical vapor deposition.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Apffel Jr. US PGpub 2014/0273080 hereinafter APFFEL and Vezza et al. US PGPub 2018/0258529 hereinafter VEZZA as applied to claim 1 above, and further in view of Xiao et al. US PGPub2017/0198003 hereinafter XIAO.
As for claim 5, APFFEL and VEZZA are silent on wherein separating the sample comprises using a mixed mode anion exchange chromatographic method.
	APFFEL does teach “In certain embodiments, the sample analyzer may be liquid chromatography-mass spectrometry or gas chromatography- mass spectrometry systems. For example, the apparatus may include analytical separation device such as a liquid chromatograph (LC), including a high performance liquid chromatograph (HPLC)” (paragraph 114, lines 2-7).
	XIAO teaches “A mixed-mode liquid chromatography separation protocol (anion-exchange/normal phase) was used to separate these glycolipids” (paragraph 153, lines 1-3).
	It would have been obvious to one of ordinary skill in the art to have wherein separating the sample comprises using a mixed mode anion exchange chromatographic method as the liquid chromatography of the combined APFFEL and VEZZA because XIAO teaches that such mixed mode anion exchange liquid chromatography can be used to separate out desired materials.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Apffel Jr. US PGpub 2014/0273080 hereinafter APFFEL, Vezza et al. US PGPub 2018/0258529 hereinafter VEZZA and Xiao et al. US PGPub2017/0198003 hereinafter XIAO as applied to claim 1 and 5 above, and further in view of Alonso Sanchez et al. US PGPub 2018/0275151 hereinafter ALONSO.
As for claim 6, APFFEL and VEZZA when modified by XAIO as shown above, teach a mixed mode anion exchange chromatographic method. XAIO is silent on the mobile phase.
ALONSO teaches “Preferably… liquid chromatography coupled to mass spectrometry” (paragraph 72, lines 1-4) and “another particular embodiment, the biological sample is fractionated by liquid chromatography prior to the determination of the level(s) of the metabolic marker(s)” (paragraph 75, lines 1-3).
ALONSO further teaches “mobile phase at a flow rate of 140 μL/min initially consisting of 100% solvent A (0.05% formic acid), with a linear increase of solvent B (acetonitrile containing 0.05% formic acid)” (paragraph 77, lines 8-11) wherein the formic acid is in water, i.e. where a mobile phase of water and acetronitrile each containing formic acid is used within the liquid chromatography.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein using a mixed mode anion exchange chromatographic method comprises using a mobile phase of water and acetonitrile each containing formic acid in the combined process of APFFEL, VEZZA and XAIO because ALONSO teaches that such a mobile phase can be used in liquid chromatography for separation of samples for use in mass spectrometry as required by APFFEL.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Apffel Jr. US PGpub 2014/0273080 hereinafter APFFEL, Vezza et al. US PGPub 2018/0258529 hereinafter VEZZA and Xiao et al. US PGPub2017/0198003 hereinafter XIAO as applied to claim 1 and 5 in view of Grant et al. US PGPub 2008/0128606 hereinafter GRANT.
As for claim 7, APFFEL and VEZZA when modified by XAIO as shown above in the rejection of claim 1 and 5, teach a mixed mode anion exchange chromatographic method. XAIO is silent on the column used.
GRANT teaches “Disclosed are methods and systems using liquid chromatography/ tandem mass spectrometry (LC-MS/MS… MS) for the analysis of endogenous biomarkers” (abstract, lines 1-3).
GRANT further teaches “As used herein, "liquid chromatography" (LC) means a process of selective retardation of one or more components of a fluid solution as the fluid uniformly percolates through a column of a finely divided substance, or through capillary passageways” (paragraph 74, lines 1-5) and further “As used herein, the term "analytical column" refers to a chromatography column having sufficient chromatographic plates to effect a separation of the components of a test sample matrix. Preferably, the components eluted from the analytical column are separated in such a way to allow the presence or an1ount of an analyte(s) of interest to be determined. In some embodiments, the analytical column comprises particles having an average diameter of about 5 μm. In some embodiments, the analytical column is a functionalized silica or polymer-silica hybrid, or a polymeric particle or monolithic silica stationary phase, such as a phenyl-hexyl functionalized analytical column” (paragraph 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the column of GRANT into the process of APFFEL, VEZZA and XAIO such that wherein using a mixed mode anion exchange chromatographic method comprises using a phenyl-hexyl chromatographic column because GRANT teaches that such a column is known to be used in liquid chromatography when used in tandem with mass spectrometry, and useful for such a process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717